DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” but and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
cable shifting means in claims 1, 8-10, 14 and 22.

The corresponding structure includes a winch mechanism or a hook and chain attachment.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 14, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gunter (US 5,779,163) in view of Korus (US 2012/0227835).
Regarding claim 1, Gunter discloses a mobile drip tube irrigation system having adjustable drip tube positioning, comprising: 
first and second towers (Figure 7, First and second towers 16) supporting a water distribution conduit (18) extending therebetween (Column 3, lines 7-11); 

a first winch mechanism (40) affixed to the first tower (Figure 3); 
and a first anchoring cable (46) extending between and attached to the first and second towers (Column 4, lines 24-28), wherein a first end of the first anchoring cable (46) is attached to the winch mechanism (40) at the first tower, and wherein each of the plurality of drip tubes (34, 28) is attached to the first anchoring cable (46) such that lateral movement of the first anchoring cable between the first and second towers correspondingly moves the plurality of drip tubes (The prescribed structure provides for the clamed function; Reeling of the anchoring cable will provide for movement of the drip tubes).
However, Gunter is silent as to whether a second end of the first anchoring cable is connected to a cable shifting means connected to the second tower for permitting lateral movement of the first anchoring cable relative to the first and second towers.
Gunter discloses that the winch assembly is located at least on the radial outermost tower (Column 4 lines 22-24). The limitation is interpreted as disclosing that a second winch may be located on the inner towers. Korus builds upon this disclosure, putting forth an adjustment device wherein opposing sections of an adjusted device are each fastened to winches (142, 150) (Paragraph 60), and further that discloses that two winches may be used as an alternative to one winch (Paragraphs 17 and 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gunter with the disclosures of Korus, providing a second end of the first anchoring cable (Gunter, 46) to be connected to a cable shifting means (Korus, 150) connected to the second tower (Gunter, 16) for permitting lateral movement of the first anchoring cable relative to the first and second 
Regarding claim 2, Gunter in view of Korus discloses the mobile drip tube irrigation system of claim 1, wherein the cable shifting means (Korus, 150) to which the second end of the first anchoring cable (Gunter, 46) is connected to comprises a second winch mechanism (Korus, Paragraph 60).
Regarding claim 14, Gunter discloses a mobile drip tube irrigation system having adjustable drip tube positioning, comprising: 
first and second towers (Figure 7, First and second towers 16) supporting a water distribution conduit (18) extending therebetween (Column 3, lines 7-11); 
a plurality of drip tubes (34) in fluid communication with the water distribution conduit (18) (Column 3, lines 41-44), each drip tube (34, 28) operable to emit water onto an agricultural field (Column 3, lines 41-45); 
a first cable shifting means (40) affixed to the first tower (Figure 3); 
and a first anchoring cable (46) extending between and attached to the first and second towers (Column 4, lines 24-28), wherein a first end of the first anchoring cable (46) is attached to the first cable shifting means (40) at the first tower, and wherein each of the plurality of drip tubes (34) is attached to the first anchoring cable (46) such that lateral movement of the first anchoring cable between the first and second towers correspondingly moves the plurality of drip tubes laterally (The prescribed structure provides for the clamed function; Reeling of the anchoring cable will provide for movement of the drip tubes).
However, Gunter is silent as to whether a second end of the first anchoring cable is connected to a cable shifting means connected to the second tower for permitting lateral movement of the first anchoring cable relative to the first and second towers.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gunter with the disclosures of Korus, providing a second end of the first anchoring cable (Gunter, 46) to be connected to a cable shifting means (Korus, 150) connected to the second tower (Gunter, 16) for permitting lateral movement of the first anchoring cable relative to the first and second towers (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; The prescribed structure will provide for the claimed function).
Regarding claim 20, Gunter in view of Korus discloses the mobile drip tube irrigation system of claim 14, further comprising a plurality of drop tubes (28) extending between the water distribution conduit (18) and a corresponding one of the plurality of drip tubes (34) (Figure 2).
Regarding claim 21, Gunter in view of Korus discloses the mobile drip tube irrigation system of claim 14, wherein the first cable shifting means comprising a first winch mechanism (Gunter, 40) (Column 4, lines 22-25).
Regarding claim 22, Gunter in view of Korus discloses the mobile drip tube irrigation system of claim 14, wherein the second cable shifting means comprises a second winch mechanism (Korus, 150) (Gunter, Column 4, lines 22-24 and Korus, Paragraph 60).
Pertaining to Claim 7
Regarding claim 1, Gunter discloses a mobile drip tube irrigation system having adjustable drip tube positioning, comprising: 
first and second towers (Figure 7, First and second towers 16) supporting a water distribution conduit (18) extending therebetween (Column 3, lines 7-11); 
a plurality of drip tubes (34) in fluid communication with the water distribution conduit (18) (Column 3, lines 41-44), each drip tube (34) operable to emit water onto an agricultural field (Column 3, lines 41-45); 
a first winch mechanism (40) affixed to the first tower (Figure 3); 
and a first anchoring cable (46) extending between and attached to the first and second towers (Column 4, lines 24-28), wherein a first end of the first anchoring cable (46) is attached to the winch mechanism (40) at the first tower, and wherein each of the plurality of drip tubes (34) is attached to the first anchoring cable (46) such that lateral movement of the first anchoring cable between the first and second towers correspondingly moves the plurality of drip tubes (The prescribed structure provides for the clamed function; Reeling of the anchoring cable will provide for movement of the drip tubes).
However, Gunter is silent as to whether a second end of the first anchoring cable is connected to a cable shifting means connected to the second tower for permitting lateral movement of the first anchoring cable relative to the first and second towers.
Gunter discloses that the winch assembly is located at least on the radial outermost tower (Column 4 lines 22-24). The limitation is interpreted as disclosing that a second winch may be located on the inner towers. Korus builds upon this disclosure, putting forth an adjustment device wherein opposing sections of an adjusted device are each fastened to winches (142, 150) (Paragraph 60), and further that discloses that two winches may be used as an alternative to one winch (Paragraphs 17 and 18).

Regarding claim 7, Gunter in view of Korus discloses the mobile drip tube irrigation system of claim 1, further comprising a plurality of drop tubes (28) extending between the water distribution conduit (18) and a corresponding one of the plurality of drip tubes (34) (Figure 2).
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gunter in view of Korus and Seiling (US 2007/0221763).
Regarding claims 3 and 16, Gunter in view of Korus discloses the mobile drip tube irrigation system of claims 1 and 14, but fails to disclose a system wherein the cable shifting means to which the second end of the first anchoring cable is connected comprises a chain link and hook fastener.
Seiling discloses a device wherein a tensioning connection (186) includes a chain link (182) and a hook (190).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gunter with the disclosures of Seiling, providing the connection of the first anchoring cable (Gunter, 46) to the second tower (Gunter, 16) to include a chain link (Seiling, 182) and hook (Seiling, 190), as the configuration would have yielded predictable results, specifically a secure and detachable connection to the winch. 
Claim 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gunter in view of Korus and Prandi (US 6,666,384).
Regarding claims 4 and 17, Gunter in view of Korus discloses the mobile drip tube irrigation system of claims 1 and 14, but fails to disclose the device further comprising a second anchoring cable extending between the first and second towers and connected to the plurality of drip tubes, wherein the second anchoring cable is connected at each end to the corresponding tower by third and fourth winch mechanisms (cable shifting means), respectively.
Prandi discloses a device wherein a second anchoring cable (29), with adjustment structure (32) (Column 6, lines 46-48), in addition to a first anchoring cable (31), with adjustment structure (Column 6, lines 50-54), extends between first and second towers (36) (Figure 1) and is connected to a plurality of drip tubes (30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gunter in view of Korus with the disclosures of Prandi further providing a second anchoring cable (Prandi, 29) extending between first and second towers (Gunter, 16) and being connected to the plurality of drip tubes (Gunter, 34, 28), as the configurations were known in the art at the time invention, and the modification would have yielded predictable results, specifically support of the lines, as disclosed by Prandi (Column 6, lines 43-46).
Gunter and Korus each disclose cables being adjusted by use of winch mechanisms. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the adjustment structure of the secondary cable, taught by Gunter in view of Korus and Prandi with winch mechanisms (cable shifting means) at each end of the secondary cable, connected to the first and second towers, since it has been held that mere duplication of .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gunter in view of Korus, Prandi, Teeter (US 2016/0021835), and Harkins (US 9,885,182).
Regarding claim 5, Gunter in view of Korus and Prandi discloses the mobile drip tube irrigation system of claim 4, further comprising a first truss member (Examiner’s Annotated Figure 1) extending generally alongside the water distribution conduit (18) in spaced apart relationship (Examiner’s Annotated Figure 1), but fails to disclose a support restraint attached between the first truss member and the first or second anchoring cable, wherein the support restraint comprises first and second hooks attached at opposite ends of a support cable and the first hook is securable around the first truss member and the second hook is securable around the first anchoring cable or the second anchoring cable.
Teeter discloses a system that includes a support restraint (81) attached between a first truss member (40) and an anchoring cable (80) (Figure 5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gunter in view of Korus and Prandi with the disclosures of Teeter, providing a support restraint (Teeter, 81) attached between the first truss member (Examiner’s Annotated Figure 1) and the first anchoring cable (Gunter, 46), in order to prevent unwanted movement of the cable, as disclosed by Teeter (Paragraph 52).
 Harkins discloses a device wherein a support restraint (40) comprises first (52) and second (42) hooks attached at opposite ends of a support cable (48, 46, 44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gunter in view of Korus, Prandi and Teeter with the disclosures of Harkins, improving the support restraint (Teeter, 81) 
Gunter in view of Korus, Prandi, Teeter and Hankins further provides the first hook being securable around the first truss member and the second hook is securable around the first anchoring cable or second anchoring cable (As depicted in Teeter and Hankins, the hooks are securable about the components with which they cooperate).

    PNG
    media_image1.png
    549
    733
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Teeter (US 2016/0021835) in view of Gunter and Korus.
Regarding claim 8, Teeter discloses a mobile drip tube irrigation system having adjustable drip tube positioning, comprising: 
first and second towers (28) supporting a water distribution conduit (24) extending therebetween (Paragraph 31); 
a lower manifold (76) extending between the first and second towers (28) (Figure 5) and positioned below the water distribution conduit (24) (Figure 5), the lower manifold (76) for distributing water to a plurality of drip tubes (20) attached in fluid communication thereto (Paragraph 37), each drip tube (20) operable to emit water (Paragraph 27); 
a plurality of drop tubes (84) extending between and in fluid communication with the water distribution conduit (24) and the lower manifold (76) for supplying water to the lower manifold (76) for further distribution to the plurality of drip tube (20) (Paragraphs 33 and 36); 
a first anchoring cable (80) extending between and attached to the first and second towers (28) (Figure 5); 
and wherein the lower manifold (76) is attached to the first anchoring cable (80) (Figure 5) such that lateral movement of the anchoring cable between the first and second towers correspondingly moves the plurality of drip tubes laterally (The prescribed structure provides for the clamed function; Lateral movement of the anchoring cable will provide for lateral movement of the manifold and drip tubes). 
However, Teeter fails to disclose the system including a first winch mechanism affixed to the first tower; 
a first end of the first anchoring table being attached to the first winch mechanism connected to the first tower and a second end of the first anchoring cable connected to a cable shifting means connected to the second tower for permitting lateral movement to the first anchoring cable relative to the first and second towers

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Teeter with the disclosures of Gunter, replacing the bracket (82) with a winch (Gunter, 40), thereby providing a first winch mechanism (Gunter, 40) affixed to the first tower (Teeter, 28) in order to provide for stabilizing of the tubes, as disclosed by Gunter (Column 4, lines 18-21).
Gunter further discloses that the winch assembly is located at least on the radial outermost tower (Column 4 lines 22-24). The limitation is interpreted as disclosing that a second winch may be located on the inner towers. Korus builds upon this disclosure, putting forth an adjustment device wherein opposing sections of an adjusted device are each fastened to winches (142, 150) (Paragraph 60), and further that discloses that two winches may be used as an alternative to one winch (Paragraphs 17 and 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Teeter in view of Gunter with the disclosures of Korus, providing a second end of the first anchoring cable (Teeter, 80) to be connected to a cable shifting means (Korus, 150) connected to the second tower (Teeter, 28) for permitting lateral movement of the first anchoring cable relative to the first and second towers (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; The prescribed structure will provide for the claimed function), in order to provide for efficient adjustment of the position of the tubes.
Regarding claim 9, Teeter in view of Gunter and Korus discloses the mobile drip tube irrigation system of claim 8, wherein the cable shifting means (Korus, 150) to which the second end of the first anchoring cable (Teeter, 80) is connected.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Teeter in view of Gunter, Korus, and Seiling (US 2007/0221763).
Regarding claim 10, Teeter in view of Gunter and Korus discloses the mobile drip tube irrigation system of claim 8, but fails to disclose a system wherein the cable shifting means to which the second end of the first anchoring cable is connected comprises a chain link and hook fastener.
Seiling discloses a device wherein a tensioning connection (186) includes a chain link (182) and a hook (190).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Teeter in view of Gunter and Korus with the disclosures of Seiling, providing the connection of the first anchoring cable (Teeter, 80) to the second tower (Teeter, 28) to include a chain link (Seiling, 182) and hook (Seiling, 190), as the configuration would have yielded predictable results, specifically a secure and detachable connection to the winch. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Teeter in view of Gunter, Korus and Prandi (US 6,666,384).
Regarding claim 11, Teeter in view of Gunter and Korus discloses the mobile drip tube irrigation system of claim 8, but fails to disclose the device further comprising a second anchoring cable extending between the first and second towers and connected to the plurality of drip tubes, wherein the second anchoring cable is connected at each end to the corresponding tower by third and fourth winch mechanisms, respectively.
Prandi discloses a device wherein a second anchoring cable (29), with adjustment structure (32) (Column 6, lines 46-48), in addition to a first anchoring cable (31), with adjustment structure (Column 6, lines 50-54), extends between first and second towers (36) (Figure 1) and is connected to a plurality of drip tubes (30).

Gunter and Korus each disclose cables being adjusted by use of winch mechanisms. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the adjustment structure of the secondary cable, taught by Teeter in view of Gunter, Korus and Prandi with winch mechanisms at each end of the secondary cable, connected to the first and second towers, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Teeter in view of Gunter, Korus, and Harkins (US 9,885,182).
Regarding claim 12, Teeter in view of Gunter and Korus discloses the mobile drip tube irrigation system of claim 8, further comprising a first truss member (40) extending generally alongside the water distribution conduit (24) in spaced apart relationship (Figure 5), and a support restraint (81) attached between the first truss member (40) and the lower manifold (76) (Figure 5 and Paragraph 51, The manifold is clamped to the support cable, which is attached to the support restraint), but fails to disclose the support restraint comprising first and second hooks attached at opposite ends of the support cable and the first hook is securable around the first truss member and the second hook is securable around the first anchoring cable or the second anchoring cable.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Teeter in view of Gunter and Korus with the disclosures of Harkins, improving the support restraint (Teeter, 81) to include first (Harkins, 52) and second (Harkins, 42) hooks attached to opposite ends of the support restraint (Teeter, 81), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically security of the constituent components of the device.
Teeter in view of Gunter, Korus, and Hankins further provides the first hook being securable around the first truss member and the second hook is securable around the first anchoring cable or second anchoring cable (As depicted in Teeter and Hankins, the hooks are securable about the components with which they cooperate).
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gunter in view of Korus, Teeter (US 2016/0021835), and Harkins (US 9,885,182).
Regarding claim 18, Gunter in view of Korus discloses the mobile drip tube irrigation system of claim 14, further comprising a first truss member (Examiner’s Annotated Figure 1) extending generally alongside the water distribution conduit (18) in spaced apart relationship (Examiner’s Annotated Figure 1), but fails to disclose a support restraint attached between the first truss member and the first or second anchoring cable, wherein the support restraint comprises first and second hooks attached at opposite ends of a support cable and the first hook is securable around the first truss member and the second hook is securable around the first anchoring cable or the second anchoring cable.
Teeter discloses a system that includes a support restraint (81) attached between a first truss member (40) and an anchoring cable (80) (Figure 5). It would have 
 Harkins discloses a device wherein a support restraint (40) comprises first (52) and second (42) hooks attached at opposite ends of a support cable (48, 46, 44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gunter in view of Korus and Teeter with the disclosures of Harkins, improving the support restraint (Teeter, 81) to include first (Harkins, 52) and second (Harkins, 42) hooks attached to opposite ends of the support restraint (Teeter, 81), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically security of the constituent components of the device.
Gunter in view of Korus, Teeter and Hankins further provides the first hook being securable around the first truss member and the second hook is securable around the first anchoring cable or second anchoring cable (As depicted in Teeter and Hankins, the hooks are securable about the components with which they cooperate).
Response to Arguments
Applicant's arguments filed 12/7/2020 have been fully considered but they are not persuasive. 
As to Applicant’s position that winding of the winch fails to move the cable and adjoining parts laterally, Examiner disagrees. Winding occurs by movement of the cable in a lateral direction. The device is configured such that as the cable is wound, it is moved in a lateral direction, and adjoining components may also be moved in a lateral direction.
As to Applicant’s position that Gunter teaches away from lateral movement, Figure 2 depicts the lower ends of the tubes in the furrows. Lateral movement does not interfere with this feature, as lateral movement is configured to occur within the furrow. The device winds in a direction that carries the tube within the furrow.
As to Applicant’s position that Korus does not suggest modification of Gunter or Teeter, Korus solves the problem of movement and stabilization of a string-like element. The disclosure of Korus teaches a modification that may be implemented into the device of Gunter or Teeter to solve the problem of movement/stabilization of the string like cord(s) of Gunter and Teeter.
Applicant’s remaining arguments with respect to claim(s) 1-5, 7-12, 14, 16, 18, and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        
/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752